EXHIBIT 10.6

PREVIEW SYSTEMS, INC.

OFFICER RETENTION, SEVERANCE, OPTIONS GRANT, AND ACCELERATED
VESTING AGREEMENT

Name:   Ed Wholihan                                                             
Date:   April 5, 2001

             Preview Systems wishes to provide you with an incentive to continue
in the service of the Company through certain potential transactions and for a
reasonable period of time thereafter.  If you wish to receive the benefits of
the Retention Bonus, Severance and Accelerated Vesting Agreement, please sign
the bottom of this letter indicating your acknowledgement and agreement to the
terms described in this letter, and return it to HR no later than 5:00 p.m. on
April 12, 2001.

Retention Bonus Amount:

Lump sum payment equal to nine months of your base salary plus 75% of your
target bonus for this year, reduced by applicable withholding taxes.

Severance Amount:

Lump sum payment equal to three months of your base salary plus 25% of your
target bonus for this year, reduced by applicable withholding taxes.

New Option Grant:  40,000 shares of Preview Systems common stock at a price per
share of $2.6562

Accelerated Vesting:

  • 100% of the new grant (described above)         • 100% of 1998 grant numbers
144, 145, 62, and 68         • 50% of other previously unvested options or
unvested stock subject to repurchase

Conditions for Receipt of the Retention Bonus:  You will receive the Retention
Bonus if

One of the following circumstances applies to you:

  • You continue in the active full time employment of Preview until June 30,
2001; or         • You are terminated from your employment by Preview other than
for cause before June 30, 2001; or         • You accept an offer of employment
with an acquiring company by June 30, 2001, providing for base salary at least
equal to your current base salary and not requiring a change in location of your
place of work in excess of 50 miles from your current place of work.

 

And you meet each of the following conditions:

  • You maintain the confidentiality of this Retention Bonus offer.         •
You sign and return a general release of claims in a form provided by Preview
Systems (a copy of which is attached) within the time frame described on the
release.

Conditions for Receipt of the Severance Amount:

  • Your employment with the Company is terminated by the Company other than for
cause.*

And you meet each of the following conditions:

  • You maintain the confidentiality of this Severance offer.         • You sign
and return a general release of claims in a form provided by Preview Systems (a
copy of which is attached) within the time frame described on the release.      
  * Your employment with the Company will be terminated on or before June 30,
2001at the discretion of the Company.

Condition for Receipt of Accelerated Vesting:  You will receive the Acceleration
of Vesting on the earlier of the following events:

  • You are employed by the Company immediately prior to the closing of a
transaction involving the sale of substantially all of the Company’s assets or
the acquisition of more than 50% of the voting shares of the Company’s stock.  
      • Termination of your employment other than for cause, and you sign and
return a general release of claims.

 

  Preview Systems, Inc.       By:  

--------------------------------------------------------------------------------

      Title: President & CEO         ACKNOWLEDGED AND ACCEPTED:         Date:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   

 

 

 